PER CURIAM.
This case is before us on petition by the National Labor Relations Board for enforcement of an order against respondents issued May 15, 1947. 73 N.L.R.B. 1085. See also 64 N.L.R.B. 869. Petitioner presented its case to us by brief and oral argument. Respondents submitted on the record, filed no brief, and were not represented .at the argument in this court. Under the circumstances, we do not deem it incumbent upon us to render an extended opinion. .We shall do no more than announce the conclusions we have arrived at upon examination of the record.
The factual basis for the Board’s jurisdiction is sufficiently shown. Under the somewhat unusual circumstances appearing, we agree with the finding and conclusion of the Board that each of the respondents is an employer within the meaning of the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. We sustain the Board’s findings as to the commission of unfair labor practices by respondents. In so far as questions relating to the remedy are now open to respondents in view of the restricted scope of their exceptions at the administrative level to the findings and recommendations of the Board’s trial examiner, we deem the terms of the order to be appropriate and within the authority of the Board.
A decree will be entered enforcing the order of the Board.